Petitioner below, purchased at sheriff's sale the land here in controversy, situate in Ohio Township, Allegheny County, and in these proceedings petitioned under the Act of April 20, 1905, P. L. 239, to obtain possession of the property. The lower court decreed in favor of plaintiff. The facts developed by the record are as follows:
Respondent, appellant in this court, in his answer claimed the right to remain in possession under an oral agreement alleged to have been made by him and the president of a corporation which (he averred) was the beneficial owner of the land. It is not necessary to set forth in detail the terms of the oral arrangement relied on; it is sufficient to say that it is within the prohibition of the statute of frauds, and of no binding effect in this proceeding.
The order directing delivery of possession to petitioner as trustee for Western Savings and Deposit Bank is affirmed at appellant's costs. *Page 485